DETAILED ACTION
Claim(s) 1-15 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is being considered by the examiner.
Claim Objections
Claims 5 and 12 are objected to because of the following informalities:
Regarding Claim 5, lines 1-2 currently reads “the onset of pressure ulcers”, however, it appears it should read --an onset of pressure ulcers-- (emphasis added).
Regarding Claim 12, line 2 currently reads “the electrical impedance between the skin and the electrodes”, however, it appears it should read --the electrical impedance between the skin or the tissue and the electrodes-- (emphasis added). 
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The claims do not invoke 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, read in light of the specification, it is unclear if “the sensing of wound-exudate/sweat/tissue/analytes/signals generated by the tissue under the bandage” is a closed or open group of alternatives. Further, it is unclear what alternatives are intended to be encompassed by the claim. The only discussion of what is sensed appears to be in para. [0025] of the instant disclosure, filed on 03/09/2020. For the purposes of examination, claim 4 is being interpreted as reading “facilitate the sensing of at least one of the following: wound-exudate, sweat, tissue, analytes, or signals generated by the tissue under the bandage”. It is recommended to the Applicant to amend Claim 4 to read as recited above. Claims 10 and 11 are rejected due to their dependence from Claim 4.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim 
Regarding Claim 15, it appears that Claim 15 improperly depends from Claim 13. For the purposes of examination, Claim 15 is being interpreted as depending from Claim 14. It is recommended to the applicant to amend Claim 15 to read --The method of claim 14-- (emphasis added).
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pal et al. (“Early detection and monitoring of chronic wounds using low-cost, omniphobic paper-based smart bandages”), hereinafter referred to as Pal.
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1). 
Regarding Claim 1, Pal discloses device (Fig. 1, and Abstract, “omniphobic paper-based smart bandages”) comprising:
a bandage (Fig. 1, pg. 697, section 2.1, “adhesive bandages”) comprising a first surface configured to face healthy skin or wounded tissue, and a second surface on the opposite side of the first surface (Fig. 1b, the bandage has a first surface and a second surface, pg. 700, section 3.1, “after the bandage is applied on top of the wound …”); 
a detachable potentiostat (Fig. 1 and Fig 2), wherein the detachable potentiostat is configured to be attached to the second surface of the bandage (pg. 697, section 2.2, “rechargeable, wearable potentiostat … attach the wearable potentiostat to the bandage …”); 
a porous omniphobic pad (Fig. 1A) comprising a first side configured to be attached to the first surface of the bandage, and a second side that is on the opposite side of the first side (pg. 698, section 2.3, “rendered Whatman #1 paper omniphobic … mounting the paper-based UA sensor on the adhesive bandages”, Fig. 1A further shows the omniphobic paper being attached to the bandage);
a sensor (Fig. 1) deposed on the second side of the porous omniphobic pad, wherein the sensor comprises a working electrode, a counter electrode, and a reference electrode (pg. 698, section 2.3, “stencil printed three flexible electrodes on the omniphobic paper using conductive inks: working and counter electrodes with carbon ink and reference and contact pads with Ag/AgCl ink …”); 

Regarding Claim 2, Pal discloses the device of claim 1, wherein the device further comprises an absorbent pad deposed on the second side of the porous omniphobic pad (Fig. 1, “absorbent pad” and “OPSBs are assembled by placing the paper-based sensors between the adhesive layer and the absorbent pad”, pg. 700, section 3.1, “absorbent pad of the bandage transfers the wound exudate to the surface of the paper-based sensors”).
Regarding Claim 3, Pal discloses the device of claim 1, wherein the electrodes of the sensor are printable electrodes, sprayed electrode, laminated electrodes, or sewed electrodes (pg. 698, section 2.3, “stencil printed three flexible electrodes on the omniphobic paper using conductive inks”).
Regarding Claim 4, Pal discloses the device of claim 1, wherein one or more chemical materials are provided between one or more electrodes to facilitate the sensing of wound-exudate/sweat/tissue/analytes/signals generated by the tissue under the bandage (pg. 698, section 2.3, “prior to mounting the paper-based UA sensor on the adhesive bandages, we drop cast 5 µL of a uricase solution on the electrochemical test zone …”).
Regarding Claim 5, Pal discloses the device of claim 1, wherein the sensor is configured to detect pH, bacterial infections, the onset of pressure ulcers, uric acid, subcutaneous tissue impedance or any combination thereof (Abstract, “simultaneously quantify pH and uric acid 
Regarding Claim 6, Pal discloses the device of claim 1, wherein the porous omniphobic pad is porous omniphobic paper (pg. 697, section 1, “omniphobic paper-based smart bandages”, pg. 697, section 2.1, “Whatman #1 paper”, and pg. 698, section 2.3, “Fabrication of omniphobic paper-based uric acid sensors to monitor open chronic wounds”).
Regarding Claim 7, Pal discloses the device of claim 3, wherein the electrodes are made of metals, metallic alloys, conductive polymers, organic conductors, conductive ceramic, nanoparticles, liquid metals, conductive textiles, conductive foams, conductive inks, or any combination thereof (pg. 698, section 2.3, “stencil printed three flexible electrodes on the omniphobic paper using conductive inks … carbon ink … Ag/AgCl ink …”).
Regarding Claim 8, Pal discloses the device of claim 7, wherein the electrodes are made of Ag/AgCl ink, carbon ink, or a combination thereof (pg. 698, section 2.3, “stencil printed three flexible electrodes on the omniphobic paper using conductive inks … carbon ink … Ag/AgCl ink …”).
Regarding Claim 9, Pal discloses the device of claim 1, wherein the detachable potentiostat is wearable, rechargeable and/or reusable (Fig. 4, “wearable potentiostat”, and pg. 701, section 3.2, left col., “the wearable potentiostat can be reused, after its sterilization and recharging by attaching it to a new OPSB”).
Regarding Claim 10, Pal discloses the device of claim 4, wherein chemical polyaniline emeraldine base and silver micro flakes are provided between one or more electrodes for pH 
Regarding Claim 11, Pal discloses the device of claim 4, wherein uricase and potassium ferricyanide are provided between one or more electrodes for uric acid measurement (pg. 698, section 2.3, “drop cast … uricase solution on the electrochemical test zone … uricase solution by mixing uricase with a solution of potassium ferricyaninde …” and pg. 701, section 3.3, “UA is oxidized to allantoin by the uricase in the OPSB, while potassium ferricyanide is reduce to potassium ferrocyanide”).
Regarding Claim 12, Pal discloses the device of claim 1, wherein one or more electrodes are selectively coated with a conductive hydrogel to minimize the electrical impedance between the skin and the electrodes (pg. 699, section 2.5, “to improve the electrical contact between the electrodes and the skin … we selectively coated the electrodes with a conductive gel”).
Regarding Claim 13, Pal discloses the device of claim 3, wherein the printable electrodes are stencil printed (pg. 698, section 2.3, “stencil printed three flexible electrodes on the omniphobic paper using conductive inks”).
Regarding Claim 14, Pal discloses a method of detecting a wound condition by attaching the device of claim 1 to a wounded skin area of a patient and monitoring the condition changes with a mobile device (Abstract, “OPSB and reusable potentiostat … to provide long term wound progression data to guide treatment decisions” and pg. 700-701, section 3.2, “3-electrode electrochemical measurements and impedance spectroscopy … wireless communication 
Regarding Claim 15, Pal discloses the method of claim 14, wherein the condition to be monitored comprises bacterial infections in open wounds (pg. 701, section 3.3, “monitor bacterial infection”), the onset of pressure ulcers (pg. 702, section 3.5, “monitoring of pressure ulcers using OPSBs”), subcutaneous tissue impedance, pH, pressure ulcer, uric acid, or any combination thereof (pg. 697, section 1, right col. “provide simultaneous quantitative measurements of pH and uric acid in open wounds, and assess tissue damage in closed chronic wounds like pressure ulcers”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No. US 2017/0325724), hereinafter referred to as Wang, in view of Aizenberg et al. (Pub. No. US 2018/0127594), hereinafter referred to as Aizenberg ‘594.
The claims are generally directed towards a device and a method of detecting a wound condition comprising: a bandage comprising a first surface configured to face healthy skin or wounded tissue, and a second surface on the opposite side of the first surface; a detachable potentiostat, wherein the detachable potentiostat is configured to be attached to the second surface of the bandage; a porous omniphobic pad comprising a first side configured to be attached to the first surface of the bandage, and a second side that is on the opposite side of the first side; a sensor deposed on the second side of the porous omniphobic pad, wherein the sensor comprises a working electrode, a counter electrode, and a reference electrode; wherein the detachable potentiostat is configured to be connected to the sensor through a plurality of 
Regarding Claim 1, Wang discloses a device (Abstract, “non-invasive epidermal electrochemical sensor” and Fig. 1A) comprising: 
a bandage (Fig. 1A and 6A) comprising a first surface configured to face healthy skin or wounded tissue, and a second surface on the opposite side of the first surface (Fig. 6A, para. [0006], “non-invasive epidermal electrochemical sensor device includes a flexible substrate including an electrically isolative material structured to adhere to skin of a user …”); 
a detachable potentiostat (Fig. 6A and 6B), wherein the detachable potentiostat is configured to be attached to the second surface of the bandage (para. [0142], “processing and communications unit can include ... a potentiostat …”, the potentiostat is capable of being detached from the second (top) surface of the sensor device, and para. [0143], “electronic system can be a portable device that attaches and detaches from the device”); 
a sensor (Fig. 1A), wherein the sensor comprises a working electrode, a counter electrode, and a reference electrode (para. [0108], “non-invasive electrochemical sensor device …. Including a working electrode, a counter electrode and reference electrode…”)); 
wherein the detachable potentiostat is configured to be connected to the sensor through a plurality of pathways on the bandage to enable the communications between the potentiostat and the sensor (Fig. 6A and 6B, electrical pathways are shown connecting the electrode assembly to the processing and communications unit, and para. [0142], “electrochemical sensor electrode assembly with an integrated processing and communications unit … potentiostat (sensor signal acquirer) …”).

Aizenberg ‘594 teaches of a self-healing, slippery liquid infused porous surface (Abstract, Fig. 1, and para. [0007-0008]). Aizenberg ‘594 further teaches that the slippery liquid-infused porous surface can be designed to be omniphobic, where slippery liquid-infused porous surfaces exhibits both hydrophobic and olephobic properties. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor disclosed by Wang to include an omniphobic pad placed on the bandage, with the sensor deposed on the pad. Aizenberg ‘594 teaches that and omniphobic pad would allow for materials to not stick onto the surface, including lipids, solids, gases, organic solvents, and bacteria (para. [0131]). Aizenberg ‘594 further teaches and explicitly suggests the liquid-infused porous surface can be applied to biosensors and wound dressings, like bandages (para. [0196]). One of ordinary skill would have recognized the benefit and suggestion of Aizenberg ‘594 to use the liquid-infused porous surface in a biosensor and wound dressing application to allow for materials to not stick to the pad and have better contact with the sensor.
Regarding Claim 3, 
Regarding Claim 4, modified Wang discloses the device of claim 1, wherein one or more chemical materials are provided between one or more electrodes to facilitate the sensing of wound-exudate/sweat/tissue/analytes/signals generated by the tissue under the bandage (para. [0108], “biocompatible and conductive hydrogel layer can be disposed over the electrodes to assist the flow of the extracted ISF to the electrochemical sensor …”).
Regarding Claim 5, modified Wang discloses the device of claim 1, wherein the sensor is configured to detect pH (para. [0278], “epidermal chemical monitoring, e.g., including pH measurements”), bacterial infections, the onset of pressure ulcers, uric acid, subcutaneous tissue impedance or any combination thereof.
Regarding Claim 6, modified Wang discloses the device of claim 1.
However, modified Wang does not explicitly disclose wherein the porous omniphobic pad is porous omniphobic paper.
Aizenberg ‘594 further teaches that the porous omniphobic material is made of paper (para. [0169], “porous materials include … fibrous materials … filter paper)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porous omniphobic material to be made out of paper. Aizenberg ‘594 teaches that an exemplary porous material includes filter paper (para. [0169]). One of ordinary skill in the art would have recognized that paper is one of many materials that can be used for a slippery liquid-infused porous surface (para. [0131]). 
Regarding Claim 7, modified Wang discloses the device of claim 3, wherein the electrodes are made of metals, metallic alloys, conductive polymers, organic conductors, conductive ceramic, nanoparticles, liquid metals, conductive textiles, conductive foams, 
Regarding Claim 8, modified Wang discloses the device of claim 7, wherein the electrodes are made of Ag/AgCl ink, carbon ink, or a combination thereof (para. [0219], “conductive ink, e.g., including … silver chloride”).
Regarding Claim 9, modified Wang discloses the device of claim 1, wherein the detachable potentiostat is wearable, rechargeable and/or reusable (Fig. 6A and 6B, processing and communications unit and potentiostat is attached to the skin of the user in Fig. 6A, and para. [0142], “non-invasive electrochemical sensor … potentiostat”).
Regarding Claim 12, modified Wang discloses the device of claim 1, wherein one or more electrodes are selectively coated with a conductive hydrogel to minimize the electrical impedance between the skin and the electrodes (para. [0108], “biocompatible and conductive hydrogel layer can be disposed over the electrodes to assist the flow of the extracted ISF to the electrochemical sensor …”).
Regarding Claim 13, modified Wang discloses the device of claim 3, wherein the printable electrodes are stencil printed para. [0255], “extrude a specially-formulated ink in order to transfer an identical electrode pattern on the substrate”).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No. US 2017/0325724), hereinafter referred to as Wang, in view of Aizenberg et al. (Pub. No. US 2018/0127594), hereinafter referred to as Aizenberg ‘594 as applied to claim 1 above, Aizenberg et al. (Pub. No. US 2015/0209198), hereinafter referred to as Aizenberg ‘198.
Regarding Claim 2, modified Wang discloses the device of claim 1.
However, modified Wang does not explicitly disclose wherein the device further comprises an absorbent pad deposed on the second side of the porous omniphobic pad.
Aizenberg ‘198 teaches of a liquid repellant surface having selective wetting and transport properties for use in bandages and wound dressings (Abstract and para. [0009]). Aizenberg ‘198 further teaches that the article ca further comprise an absorbent backing layer on a second side of the article (para. [0177]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Wang to additionally include an absorbent pad. Aizenberg ‘198 teaches that an absorbent pad along with the wound dressing or bandage would allow for protecting the wound and allows for drainage of the exudate fluid from the wound to the absorbent layer (para. [0118]). One of ordinary skill in the art would have recognized that an absorbent layer would allow for the bandage to collect exudate fluid, and easily sense the fluid on the electrodes. 
Claim 10 is/are rejectedWang et al. (Pub. No. US 2017/0325724), hereinafter referred to as Wang, in view of Aizenberg et al. (Pub. No. US 2018/0127594), hereinafter referred to as Aizenberg ‘594 as applied to claim 4 above, and further in view of Moiz et al. (“Effect of isopropyl alcohol for bimodal dispersion of silver nanoparticles inside polyaniline emeraldine base thin film”), hereinafter referred to as Moiz.
Regarding Claim 10, modified Wang discloses the device of claim 4, wherein chemical polyaniline emeraldine base is provided between one or more electrodes for pH measurement (para. [0282], “polyaniline (PANi) exhibits pH-sensitive conductivity … thin films of PANi can be produced on the patterened electrodes or other structures …”).
However, modified Wang does not explicitly disclose silver micro flakes provided between one or more electrodes.
Moiz teaches of silver nanoparticles inside a polyaniline emeraldine base (Abstract, Fig. 1, section 2.2 and 2.3). Moiz further teaches that Ag nanoparticles inside the polyaniline polymer along with isopropyl alcohol allow for a better electrical response (Fig. 5, pg. 1113, section 1, right col). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyaniline emeraldine base disclosed by modified Wang to explicitly include silver nanoparticles as taught by Moiz. Moiz teaches that the silver nanoparticles along with isopropyl alcohol allow for a higher conductivity and allows for a more uniform dispersion of the silver nanoparticles (pg. 1116, section 3.4). One of ordinary skill in the art would have recognized the benefit of greater dispersion and higher conductivity as taught by Moiz and would have been motivated to apply the teachings for pH sensing (pg. 1116, section 3.4), as suggested by Moiz (pg. 1117, section 5)
Claim 11 is/are rejectedWang et al. (Pub. No. US 2017/0325724), hereinafter referred to as Wang, in view of Aizenberg et al. (Pub. No. US 2018/0127594), hereinafter referred to as Aizenberg ‘594 as applied to claim 4 above, and further in view of Hsiung et al. (Pub. No. US 2007/0240983), hereinafter referred to as Hsiung.
Regarding Claim 11, modified Wang discloses the device of claim 4.
However, modified Wang does not explicitly disclose wherein uricase and potassium ferricyanide are provided between one or more electrodes for uric acid measurement.
Hsiung teaches an amperometric sensor for uric acid (Abstract, para. [0028], and Fig. 1). Hsiung further teaches that uricase can be fixed on the electrode, along with potassium hexacyanoferrate (III) added to a working buffer solution (para. [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more electrodes disclosed by modified Wang to include uricase and potassium ferricyanide provided between the one or more electrodes. Hsiung teaches that uricase and potassium hexyanoferrate (III) allow for the sensor to avoid interferences when determining a concentration of uric acid (para. [0015]). One of ordinary skill in the art would have recognized that avoiding interferences would lead to more accurate results in uric acid.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No. US 2017/0325724), hereinafter referred to as Wang, in view of Aizenberg et al. (Pub. No. US 2018/0127594), hereinafter referred to as Aizenberg ‘594 as applied to claim 1 above, and further in view of Shamim et al. (Pub. No. US 2018/0055359), hereinafter referred to as Shamim.
Regarding Claim 14, modified Wang discloses the device of claim 1 and a method of monitoring condition changes with a mobile device (para. [0116], “non-invasive electrochemical sensor device is connected to an external electronic system, which can be portable and/or wearable on the user to analyze acquired sensor signals and produce data on the analyte … 
However, modified Wang does not explicitly disclose a method of detecting a wound condition by attaching the device of claim 1 to a wounded skin area of a patient.
Shamim teaches of a wound dressing device with reusable electronics for wireless monitoring and a method of using the wound dressing device (Abstract and para. [0026]). Shamim further teaches the wound dressing device can be placed over a wound to monitor subject health parameters, such as bleeding, pH levels, blood sugar levels, and external pressure (para. [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device disclosed by modified Wang to monitor condition changes in a wound by placing the device over a wound. Shamim teaches that adhesive bandages are common for placing over a wound and a smart wound dressing can include sensors in order to monitor subject health changes and alert the patient of any abnormality in the wound healing processing (para. [0043-0044]). 
Regarding Claim 15, modified Wang discloses the method of claim 14, wherein the condition to be monitored comprises bacterial infections in open wounds, the onset of pressure ulcers, subcutaneous tissue impedance, pH, pressure ulcer, uric acid, or any combination thereof (para. [0278], “epidermal chemical monitoring, e.g., including pH measurements”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choudhury et al. (Pub. No. US 2020/0100711) discloses a sensor system for detecting biomarkers related to wound healing, for example uric acid (Abstract), including a wound dressing with biosensors (Fig. 2A and Fig. 3A).
Pal et al. (“Self-powered, Paper-based Electrochemical Devices for Sensitive Point-of-care Testing”) discloses a paper based electrochemical device with a portable potentiostat for providing quantitative measurements of clinically relevant analytes, such as uric acid (pg. 3, para. 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/K.W.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791